EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John DiMaio on 3/16/2022.
The application has been amended as follows: Claims 9-13,17-20,22-23 are canceled.
Claim 1 has been amended as follows:
A method for making a highly stable colloidal solution comprising:
mixing water, at least one non-ionic hydrotrope, and at least one hydrophobic organic molecule to form a mixture; and wherein the solution does not include a surfactant, a polymer, or a charged species,
wherein, the at least one non-ionic hydrotrope is tertiary-butanol, 2-butoxyethanol, or 3-methylpyridine and has a concentration range of 1 mol% to 40 mol%, based on the solution as a whole,
wherein the at least one hydrophobic organic molecule is cyclohexane, propylene oxide, isobutyl alcohol, methyltertbutylether, or butylhydroxytoluene,
wherein the at least one hydrophobic organic molecule disrupts highly dynamic hydrogen bonds between molecules of liquid water and has a concentration range of 10-6 mol% to 25 mol%, based on the solution as a whole, and

allowing the mixture to form a highly stable colloid, wherein said highly stable colloid has a particle size of order of 100 nm for at least one year.
	In claim 14 line 2, the phrase “is a drug” has been deleted.
Claim 24 has been amended as follows:
A method for making a highly stable colloidal solution comprising:
mixing water, at least one non-ionic hydrotrope, and at least one hydrophobic organic molecule to form a mixture; and wherein the solution does not include a surfactant, a polymer, or a charged species,
wherein, the at least one non-ionic hydrotrope is tertiary-butanol, 2-butoxyethanol, or 3-methylpyridine and has a concentration range of 1 mol% to 40 mol%, based on the solution as a whole,
wherein the at least one hydrophobic organic molecule is cyclohexane, propylene oxide, isobutyl alcohol, methyltertbutylether, or butylhydroxytoluene,
wherein the at least one hydrophobic organic molecule disrupts highly dynamic hydrogen bonds between molecules of liquid water and has a concentration range of 10-6 mol% to 25 mol%, based on the solution as a whole, and
allowing the mixture to form a highly stable colloid, wherein said highly stable colloid has a particle size of order of 100 nm for at least one year and the highly stable colloid comprises a plurality of mesoscale particles with a hydrophobe-rich core surrounded by a hydrogen-bonded water-hydrotrope shell.
Reasons for Allowance
the method for making the colloid with specific non-ionic hydrotrope and hydrophobic organic molecules claimed and does not include polymer, surfactant or a charged species is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES W ROGERS/Primary Examiner, Art Unit 1618